FILED
                            NOT FOR PUBLICATION                             FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAN WOK WONG,                                    No. 10-70517

              Petitioner,                        Agency No. A096-389-445

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2014**
                                Stanford, California

Before: O’SCANNLAIN and MURGUIA, Circuit Judges, and MUELLER, District
Judge.***

       Man Wok Wong, native and citizen of the People’s Republic of China,

petitions for review of the Board of Immigration Appeals’ (“BIA’s”) dismissal of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Kimberly J. Mueller, District Judge for the U.S.
District Court for the Eastern District of California, sitting by designation.
his appeal from the Immigration Judge’s (“IJ’s”) denial of his application for

withholding of removal.

      The BIA’s decision is supported by substantial evidence. The instant record

does not compel the conclusion that Wong suffered past persecution because his

then-wife did not undergo forcible abortion or sterilization, and even if she had, no

consequence resulting from Wong’s own resistance to the family-planning policy

rises to the level of persecution. See Nai Yuan Jiang v. Holder, 611 F.3d 1086,

1094 (9th Cir. 2010). Similarly, the record does not compel the conclusion that

there is a clear probability Wong will suffer future persecution because he and his

then-wife emigrated to Panama with the permission of the Chinese government,

and have since made several voluntary returns to China without incident. See Loho

v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir. 2008). Additionally, there is no

evidence of efforts by the Chinese government to enforce unpaid fines against

Wong.

      PETITION DENIED.




                                          2